DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mousavi (US 2017/0356638 A1) in view of Sasson (US 2007/0236961 A1).
Regarding claim 1, Mousavi teaches a night light rotatable to expose or conceal outlet that plugs into an electrical receptacle comprising:
a plug structure (see at least figures 1-6);
a body structure (5 and 10 combined); see at least figures 1-6) which includes at least one light source (50; see at least figure 1) energized through said plug structure; said body structure having perimeter dimensions that equal or exceed the perimeter dimensions of the electrical receptacle into which said night light is plugged; and
from a first orientation (see at least figure 1) in which said body structure conceals from view the entire electrical receptacle, to a second orientation (see at least 
from said second orientation in which said body structure exposes one of the electrical receptacle’s outlets for use, to said first orientation in which said body structure conceals from view the entire said electrical receptacle (see figures 1 and 6 where outlets are covered and exposed respectively).
Mousavi is silent about a means that enables said body structure to move in combination with and relative to said plug structure without unplugging said night light and while maintaining electrical energization of said at least one light source.
Sasson teaches a light comprising a body portion (200; see at least figures 4 and 5) that moves relative to said plug structure (110; see at least figures 4 and 5) without unplugging the light and while maintaining electrical energization of the light source (210; see figures 4 and 5; paragraphs [0025] and [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body structure of Mousavi to include a light source that remains energized when moved relative to the plug structure as taught by Mousavi as an alternative design choice and to provide a more dispersed illumination around the area of the lighting device (see paragraph [0023] of Sasson).
Regarding claim 2, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 1 wherein: said at least one light source is a LED (see at least paragraph [0063]).
Regarding claim 3, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 1 wherein: said at least one light source (50) is an electroluminescent material (see at least paragraph [0063]).
Regarding claim 4, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 1 further comprising:
said at least one light source (50; see at least figure 1) coupled to a sensor (30; see at least figures 1-6; paragraph [0063]) that turns the light source on or off based on ambient light levels (see paragraph [0064]).
Regarding claim 5, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 1 further comprising: said at least one light source (50) coupled to a sensor (30) that turns the light source on or off based on wireless inputs from a remote device (see at least paragraph [0063]).
Regarding claim 6, Mousavi teaches a night light rotatable to expose or conceal outlet that plugs into an electrical receptacle comprising:
a plug structure (see at least figures 1-6);
a body structure (5 and 10 combined) which includes at least one light source (50) energized through said plug structure; said body structure having perimeter dimensions that equal or exceed the perimeter dimensions of the electrical receptacle into which said night light is plugged (see at least figures 1-6); and
from a first orientation in which said body structure conceals from view the entire electrical receptacle, to a second orientation in which said body structure exposes one of the electrical receptacle’s outlets for use (see at least figures 1-6 where outlets are concealed and unconcealed), and

Mousavi is silent does not explicitly teach a connector assembly between said plug structure and said body structure so that said body structure moves in combination with and relative to said plug structure without unplugging said night light, and while maintaining electrical energization of said at least one light source.
Sasson teaches a light comprising a body portion (200; see at least figures 4 and 5) that moves relative to said plug structure (110; see at least figures 4 and 5) without unplugging the light and while maintaining electrical energization of the light source (210; see figures 4 and 5; paragraphs [0025] and [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body structure of Mousavi to include a light source that remains energized when moved relative to the plug structure as taught by Mousavi as an alternative design choice and to provide a more dispersed illumination around the area of the lighting device (see paragraph [0023] of Sasson).
Regarding claim 7, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 6 wherein: said at least one light source is a LED (see at least paragraph [0063]).
Regarding claim 8, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 6 wherein: said at least one light source is an electroluminescent material (see at least paragraph [0063]).
Regarding claim 9, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 6 further comprising:	
said at least one light source (50; see at least figure 1-6) coupled to a sensor (30; see at least figures 1-6) that turns said light source on or off based on ambient light levels (see at least paragraph [0064]).
Regarding claim 10, Mousavi teaches the night light rotatable to expose or conceal outlet that plugs into an electrical receptacle of claim 6 further comprising:
said at least one light source coupled to a sensor that turns said light source on or off based on wireless inputs from a remote device (see at least paragraph [0064]).
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 recites, inter alia, wherein: said connector assembly comprises:
an annular conductor with a plurality of indentations fixedly attached to said plug body in an orientation parallel to the surface of said electrical receptacle and electrically connected to a first conductive prong;
a second conductor electrically connected to a second conductive prong and fixedly attached to said plug body on the axis of rotation of said body structure;

Claims 12-15 are objected to based on dependency on objected to claim 11.
Claim 16 recites, inter alia, without unplugging said night light, manually rotating said body structure around said axis until said body structure is in said first orientation in which said body structure conceals from view the entire electrical receptacle;
without unplugging said night light, manually rotating said body structure around said axis until said body structure is in said second orientation in which said body structure exposes one of the electrical outlets for use; and
without unplugging said night light, manually rotating said body structure around said axis until said body structure is in said first orientation in which said body structure conceals from view the entire electrical receptacle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered moot in view of new grounds of rejection in view of new reference, Sasson (US 2007/0236961 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/J.M.A/           Examiner, Art Unit 2875      

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875